DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner notes the amendments made to the abstract in the response filed June, 2, 2022.  The objection to the specification because of the abstract has been withdrawn.
	The examiner notes the amendments made to claims 1 and 10 in response to the 35 USC 112(f) interpretation of certain limitations.  These amendments are sufficient to overcome any 35 USC 112(f) interpretation, and this interpretation, as will be repeated below, has been removed.
	Applicant’s amendments to claim 1, in conjunction with the arguments found on pages 11-12 of the June 2, 2022 remarks, are sufficient to overcome the 35 USC 112(b) rejections of this claim.  These rejections are withdrawn.
	The amendments made to claim 10 to overcome the 35 USC 112(f) interpretation of claim 10 is sufficient to overcome the 35 USC 112(b) and 112(a) rejections of the claim. These rejections are withdrawn.
	As no outstanding issues remain, remarks on the allowability of the claims can be found below.
Claim Interpretation
	As a result of the amendments made to claims 1 and 10 in the response filed June 2, 2022 in response to the previous Office action of record, no claim limitations are being interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1, 3-14, and 16 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical shape sensor, the shape sensor comprising, among other essential features, an optical interface (OI) at a transition from the optical coupling member to the proximal optical fiber end, the optical interface (OI) being partially reflective and substantially transmissive, wherein the optical interface (OI) is arranged in such a distance distally from the proximal second end face and is configured such that light is reflected at the optical interface (OI) with a reflection intensity distribution which substantially does not overlap in time with a reflection intensity distribution of light reflected at the second end face of the optical coupling member, wherein the optical interface (OI) marker reflection has a greater amplitude than a shape sensing signal from the optical shape sensor so that it is clearly discernible, in combination with the rest of the limitations of the above claim.
As to claims 14 and 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of optical shape sensing (claim 14), and a tangible, non-transitory computer readable medium that stores instructions to be executed by a processor (claim 16), the method and computer readable medium being allowable for the reasons given in the previous Office action of record mailed March 8, 2022 with regards to claim 14, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 28, 2022